                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

PATRICK THOMAS,                          )
                                         )
             Plaintiff,                  )
                                         )
       v.                                )      CASE NO. 1:19-CV-145-WKW
                                         )
SHERIFF DONALD VALENZA,                  )
                                         )
             Defendant.                  )

                                    ORDER

      On May 9, 2019, the Magistrate Judge filed an Recommendation to which no

timely objections have been filed. (Doc. # 15.) After an independent review of the

record and on consideration of the Recommendation, it is ORDERED that the

Recommendation is ADOPTED and that this case is DISMISSED without prejudice.

      A separate Final Judgment will be entered.

      DONE this 3rd day of June, 2019.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE
